NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 16-50262

                  Plaintiff-Appellee,            D.C. No. 3:10-cr-05135-LAB

   v.
                                                 MEMORANDUM*
 ADALBERTO RIVERA,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Adalberto Rivera appeals from the district court’s judgment and challenges

the 12-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivera claims that the district court procedurally erred by improperly basing

its sentence on the seriousness of the underlying offense. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude there is none. The record reflects that the district court based

its decision on only proper 18 U.S.C. § 3583(e) sentencing factors, including

Rivera’s criminal history, his repeated breaches of the court’s trust, and the need to

protect the public. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007).

      Rivera next contends that the sentence is substantively unreasonable because

the district court placed undue weight on his prior violations of supervised release

and probation. The district court did not abuse its discretion in imposing Rivera’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The court properly

considered Rivera’s prior violations as part of his history and characteristics, as

well as his criminal history. Moreover, the within-Guidelines sentence is

substantively reasonable in light of the section 3583(e) sentencing factors and the

totality of the circumstances, including the need to protect the public and afford

adequate deterrence. See Gall, 552 U.S. at 51; United States v. Gutierrez-Sanchez,

587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

                                           2                                    16-50262
particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             3                    16-50262